DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation which states, in part, "…wherein the individualizing comprises: reconstructing the full body anatomy model by fitting a template model with the CT data”. However, the CT data is not positively recited in claim 5. Claim 20 recites similar limitations as claim 10, and is rejected for the same reasons. There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely a machine (claims 1-10), a process (claims 11-20). 

Step 2A, Prong 1: Claims 1 and 11 in part, recite the following abstract idea: 
 …configured for: receiving a request from… associated with a business provider, wherein the request comprises an identifier associated with the individual and at least one key associated with at least one data block of a digital twin data associated with the individual, wherein the digital twin data comprises structural data representing at least one structure of the individual, at least one functional data representing at least one function of the individual and behavioral data representing at least one behavior of the individual; transmitting the at least one data block of the digital twin data to… is configured to use the at least one data block to personalize at least one of a product and a service provisioned to the individual; …is configured for: processing the request; and extracting the at least one data block based on the processing; and… is configured for retrieving the at least one data block [Claim 1],
receiving, using…, a request from… associated with a business provider, wherein the request comprises an identifier associated with the individual and at least one key associated with at least one data block of a digital twin data associated with the individual, wherein the digital twin data comprises structural data representing at least one structure of the individual, at least one functional data representing at least one function of the individual and behavioral data representing at least one behavior of the individual; processing, using…, the request; retrieving, using…, the at least one data block; extracting, using… the at least one data block based on the processing; and transmitting, using… the at least one data block of the digital twin data to… is configured to use the at least one data block to personalize at least one of a product and a service provisioned to the individual

These concepts are not meaningfully different than the following concepts identified by the MPEP:
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, provisioning digital data of an individual in order to personalize a product or service describes steps for following rules or instructions.
Furthermore, the aforementioned limitations describe steps for commercial or legal interactions, which includes agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations. Specifically, provisioning digital data of an individual in order to personalize a product or service describes steps for advertising, marketing or sales activities or behaviors. As such, claims 1 and 11 recite concepts identified as abstract ideas.

Dependent claims 2-10 and 12-20 recite limitations relative to the independent claims, including, for example: 
wherein the processing comprises identifying the digital twin data amongst a plurality of digital twin data comprised… based on the identifier, wherein the extracting comprises decrypting at least one encrypted data block based on the at least one key [Claim 2],
determining a template model data associated with a plurality of individuals; individualizing the template model data based on personal data of the individual; and generating the digital twin data based on the individualizing, wherein the digital twin data comprises a human digital twin data [Claim 3],
wherein the individualizing comprises performing at least one data transformation of the template model data, wherein the at least one data transformation comprises at least one of fitting, morphing and scaling [Claim 4],
wherein the personal data comprises at least one of a two- dimensional image of the individual, a three-dimensional image or scan of the individual, a motion capture data, a magnetic resonance imaging (MRI) data and a computed tomography (CT) data [Claim 5],
configured to generate sensor data corresponding to a plurality of characteristics of the individual, wherein the plurality of characteristics corresponds to at least two of the at least one structure, the at least one function and the at least one behavior, wherein… further configured for: analyzing the sensor data; and updating the digital twin data based on the analyzing of the sensor data [Claim 6],
wherein the template model data comprises a muscular- skeleton model, a full body anatomy model and a body shape model, wherein the individualizing further comprises: generating a first unified model using the muscular-skeleton model and the full body anatomy model based on identification of shared data of bone structure and joint centers as reference, wherein the at least one data transformation comprises scaling of the first unified model; generating a second unified model using the full body anatomy model and the body shape model based on shared data of body surface as reference, wherein the at least one data transformation comprises morphing of the second unified model; and generating a third unified model using the body shape model and the muscular-skeleton model based on shared data of landmarks as reference, wherein the at least one data transformation comprises fitting the third unified model [Claim 7],
wherein the… is further configured for receiving a plurality of additional data associated with the individual from a plurality of additional data sources, wherein the generating of the digital twin data is based further on the additional data [Claim 8],
wherein the template model data comprises a muscular- skeleton model, a full body anatomy model and a body shape model, wherein the individualizing comprises: performing at least one of: reconstructing the body shape model from the two-dimensional image…; and reconstructing the body shape model by fitting a template body shape model with the three-dimensional image or scan; and deriving each of the muscular-skeleton model and the full body anatomy model based on the body shape model [Claim 9],
wherein the template model data comprises a muscular- skeleton model, a full body anatomy model and a body shape model, wherein the individualizing comprises: reconstructing the full body anatomy model by fitting a template model with the CT data; and deriving each of the body shape model and the muscular-skeleton model based on the full body anatomy model [Claim 10].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 11 only recite the following additional elements – 
a communication device… a business provider device…; …the business provider device, wherein the business provider device…; a processing device communicatively coupled to the communication device, wherein the processing device…; a storage device communicatively coupled to the processing device, wherein the storage device… [Claim 1],
a communication device… a business provider device…; …a processing device…; … a storage device…; …the processing device…; the communication device…; the business provider device, wherein the business provider device… [Claim 11].

The dependent claims recite the following additional elements – 
…a plurality of sensors communicatively coupled to the processing device, wherein the plurality of sensors is configured to… [claim 6],
..using deep learning… [claim 9].

The devices, sensors and deep learning are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 11 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
a communication device… a business provider device…; …the business provider device, wherein the business provider device…; a processing device communicatively coupled to the communication device, wherein the processing device…; a storage device communicatively coupled to the processing device, wherein the storage device… [Claim 1],
a communication device… a business provider device…; …a processing device…; … a storage device…; …the processing device…; the communication device…; the business provider device, wherein the business provider device… [Claim 11].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaleal, III, U.S. Publication No. 2016/0086500 [hereinafter Kaleal].


Regarding Claim 1, Kaleal discloses …A system for provisioning digital data of an individual, the system comprising: a communication device configured for: receiving a request from a business provider device associated with a business provider, wherein the request comprises an identifier associated with the individual and at least one key associated with at least one data block of a digital twin data associated with the individual, wherein the digital twin data comprises structural data representing at least one structure of the individual, at least one functional data representing at least one function of the individual and behavioral data representing at least one behavior of the individual (Kaleal, ¶ 60, some or all of the processing and analysis of the physical and physiological activity data is performed by a remote avatar server 116. According to this aspect, avatar server 116 can include an avatar platform 114 and client device 106 can communicate received and/or captured physical and physiological activity data to the avatar server 116 for processing thereof. The avatar server 116 can further communicate control commands, determined based on the processed physical and physiological activity data, that control the various visual and/or audible actions of the avatar generated and displayed at client device 106 by rendering component 108. In another aspect, various processing and analysis functions associated with avatar platform 114 can be divided between client device 106 and avatar server 116. The various features and functions of avatar platform 114 are described in greater detail infra with respect to FIGS. 2, 13 and 14), (Id., ¶ 88, analysis component 212 is configured to analyze raw physical and physiological data for a user to determine or infer feature values corresponding to what the raw physical and physiological data represents. This analysis can occur in real-time or substantially real-time (e.g., as the physical and physiological activity data is generated and received, such as by client device 106 and/or avatar server 116). As described above, this raw physical and physiological data can include biometric data, biochemical data, motion or movement data, and image data), (Id., Fig. 1, Figure depicts client device 106 in communication with business provider avatar server 116), (Id., Fig. 3, Figure depicts digital twin (i.e. avatar) data including an identifier (e.g. profile information), a key (e.g. physical data), further comprising functional data (e.g. biometric data) and behavioral data (e.g. schedule data);

    PNG
    media_image1.png
    665
    444
    media_image1.png
    Greyscale

transmitting the at least one data block of the digital twin data to the business provider device, wherein the business provider device is configured to use the at least one data block to personalize at least one of a product and a service provisioned to the individual (Id., ¶ 67, avatar guidance platform 202 can include memory 218 that stores computer executable components and processor 228 that executes the computer executable components stored in the memory, examples of which can be found with reference to FIG. 20. It is to be appreciated that although avatar guidance platform 202 is illustrated as being a standalone component, such implementation is not so limited. For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud), (Id., ¶ 72, an avatar configured to guide a user through a program can function as the user's personal coach, trainer, conscience, doctor, therapist, advisor, friend, family member etc., or any other suitable persona, that can function to guide or coach the user through the program. In an aspect, this avatar can essentially know what the user is doing at all times with respect to the program (e.g., throughout the day, week, month, etc., or whenever system 200 is activated and accessible to the user);
a processing device communicatively coupled to the communication device, wherein the processing device is configured for: processing the request (Id., ¶ 55, intelligent fitness device 118 can include an external biometric sensing device configured to capture biochemical information for a user. For example, intelligent fitness device 118 can include a pressure cuff or pulse oximeter device. In another example, intelligent fitness device 118 can include a handled spectroscopic device configured to employ spectroscopic techniques to detect various biomarkers when externally applied to a user's skin, including but not limited to, antioxidant biomarkers, cortisol, cytochrome c-Oxidase, cholesterol and blood alcohol), (Id., Fig. 1, Figure depicts processing device (i.e. intelligent fitness device 118) communicatively coupled to the communication device (i.e. client device 106));

    PNG
    media_image2.png
    468
    666
    media_image2.png
    Greyscale

and extracting the at least one data block based on the processing (Id., ¶ 81, reception component 204 can extract some input 234 regarding a user's physical and physiological status, demographics/preferences, and current context from one or more remote sources 238 accessible to avatar guidance platform 202 via a network (e.g., the Internet) before, during and/or after performance of a routine or program. For example, reception component 204 can access and import health information for the user from the user's health care provider or from a network based laboratory service. In another example, reception component 204 can gather a variety of information about the user's preferences, demographics, social affiliations, media preferences, etc. from various network sources the user accesses or employs (e.g., social networking sources, websites visited by the user, applications downloaded and employed by the user, articles and media accessed by the user, etc.));
and a storage device communicatively coupled to the processing device, wherein the storage device is configured for retrieving the at least one data block (Id., ¶ 248, example methods that can be implemented in accordance with the disclosed subject matter can be further appreciated with reference to flowcharts in FIGS. 10-12. For purposes of simplicity of explanation, example methods disclosed herein are presented and described as a series of acts; however, it is to be understood and appreciated that the disclosed subject matter is not limited by the order of acts, as some acts may occur in different orders and/or concurrently with other acts from that shown and described herein. For example, a method disclosed herein could alternatively be represented as a series of interrelated states or events, such as in a state diagram. Moreover, interaction diagram(s) may represent methods in accordance with the disclosed subject matter when disparate entities enact disparate portions of the methods. Furthermore, not all illustrated acts may be required to implement a method in accordance with the subject specification. It should be further appreciated that the methods disclosed throughout the subject specification are capable of being stored on an article of manufacture to facilitate transporting and transferring such methods to computers for execution by a processor or for storage in a memory).

Regarding Claim 11, Kaleal discloses …A method for provisioning digital data of an individual, the method comprising: receiving, using a communication device, a request from a business provider device associated with a business provider, wherein the request comprises an identifier associated with the individual and at least one key associated with at least one data block of a digital twin data associated with the individual, wherein the digital twin data comprises structural data representing at least one structure of the individual, at least one functional data representing at least one function of the individual and behavioral data representing at least one behavior of the individual (Kaleal, ¶ 60, some or all of the processing and analysis of the physical and physiological activity data is performed by a remote avatar server 116. According to this aspect, avatar server 116 can include an avatar platform 114 and client device 106 can communicate received and/or captured physical and physiological activity data to the avatar server 116 for processing thereof. The avatar server 116 can further communicate control commands, determined based on the processed physical and physiological activity data, that control the various visual and/or audible actions of the avatar generated and displayed at client device 106 by rendering component 108. In another aspect, various processing and analysis functions associated with avatar platform 114 can be divided between client device 106 and avatar server 116. The various features and functions of avatar platform 114 are described in greater detail infra with respect to FIGS. 2, 13 and 14), (Id., ¶ 88, analysis component 212 is configured to analyze raw physical and physiological data for a user to determine or infer feature values corresponding to what the raw physical and physiological data represents. This analysis can occur in real-time or substantially real-time (e.g., as the physical and physiological activity data is generated and received, such as by client device 106 and/or avatar server 116). As described above, this raw physical and physiological data can include biometric data, biochemical data, motion or movement data, and image data), (Id., Fig. 1, Figure depicts client device 106 in communication with business provider avatar server 116), (Id., Fig. 3, Figure depicts digital twin (i.e. avatar) data including an identifier (e.g. profile information), a key (e.g. physical data), further comprising functional data (e.g. biometric data) and behavioral data (e.g. schedule data);

    PNG
    media_image1.png
    665
    444
    media_image1.png
    Greyscale

processing, using a processing device, the request (Id., ¶ 55, intelligent fitness device 118 can include an external biometric sensing device configured to capture biochemical information for a user. For example, intelligent fitness device 118 can include a pressure cuff or pulse oximeter device. In another example, intelligent fitness device 118 can include a handled spectroscopic device configured to employ spectroscopic techniques to detect various biomarkers when externally applied to a user's skin, including but not limited to, antioxidant biomarkers, cortisol, cytochrome c-Oxidase, cholesterol and blood alcohol), (Id., Fig. 1, Figure depicts processing device (i.e. intelligent fitness device 118) communicatively coupled to the communication device (i.e. client device 106));
retrieving, using a storage device, the at least one data block (Id., ¶ 248, example methods that can be implemented in accordance with the disclosed subject matter can be further appreciated with reference to flowcharts in FIGS. 10-12. For purposes of simplicity of explanation, example methods disclosed herein are presented and described as a series of acts; however, it is to be understood and appreciated that the disclosed subject matter is not limited by the order of acts, as some acts may occur in different orders and/or concurrently with other acts from that shown and described herein. For example, a method disclosed herein could alternatively be represented as a series of interrelated states or events, such as in a state diagram. Moreover, interaction diagram(s) may represent methods in accordance with the disclosed subject matter when disparate entities enact disparate portions of the methods. Furthermore, not all illustrated acts may be required to implement a method in accordance with the subject specification. It should be further appreciated that the methods disclosed throughout the subject specification are capable of being stored on an article of manufacture to facilitate transporting and transferring such methods to computers for execution by a processor or for storage in a memory);
extracting, using the processing device, the at least one data block based on the processing (Id., ¶ 81, reception component 204 can extract some input 234 regarding a user's physical and physiological status, demographics/preferences, and current context from one or more remote sources 238 accessible to avatar guidance platform 202 via a network (e.g., the Internet) before, during and/or after performance of a routine or program. For example, reception component 204 can access and import health information for the user from the user's health care provider or from a network based laboratory service. In another example, reception component 204 can gather a variety of information about the user's preferences, demographics, social affiliations, media preferences, etc. from various network sources the user accesses or employs (e.g., social networking sources, websites visited by the user, applications downloaded and employed by the user, articles and media accessed by the user, etc.));
and transmitting, using the communication device, the at least one data block of the digital twin data to the business provider device, wherein the business provider device is configured to use the at least one data block to personalize at least one of a product and a service provisioned to the individual (Id., ¶ 67, avatar guidance platform 202 can include memory 218 that stores computer executable components and processor 228 that executes the computer executable components stored in the memory, examples of which can be found with reference to FIG. 20. It is to be appreciated that although avatar guidance platform 202 is illustrated as being a standalone component, such implementation is not so limited. For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud), (Id., ¶ 72, an avatar configured to guide a user through a program can function as the user's personal coach, trainer, conscience, doctor, therapist, advisor, friend, family member etc., or any other suitable persona, that can function to guide or coach the user through the program. In an aspect, this avatar can essentially know what the user is doing at all times with respect to the program (e.g., throughout the day, week, month, etc., or whenever system 200 is activated and accessible to the user);


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal in view of Donfried, U.S. Publication No. 2012/0167235 [hereinafter Donfried].

Regarding claim 2, Kaleal anticipates the system of claim 1…
While suggested in at least Fig. 2 and related text, Kaleal does not explicitly disclose …wherein the processing comprises identifying the digital twin data amongst a plurality of digital twin data comprised in the storage device based on the identifier, wherein the extracting comprises decrypting at least one encrypted data block based on the at least one key.
However, Donfried discloses  …wherein the processing comprises identifying the digital twin data amongst a plurality of digital twin data comprised in the storage device based on the identifier, wherein the extracting comprises decrypting at least one encrypted data block based on the at least one key (Donfried, ¶ 52, the value stored in requester ID field 440 may be derived from or associated with, for example, unique encryption codes or credentials, provided by data requester registration interface component 350 to an authenticated data requester for establishing a secure session or other connection to avatar data collection and access system 110. For example, the value in requester ID field 440 may be a portion of the registered requester's encryption codes or credentials. Alternatively, the value in requester ID field 440 may be functionally-related to encryption code or credential values associated with registered data requester. For example, the registered requester may use an assigned encryption code to transmit encrypted, secure data to avatar data collection and access system 110, and avatar data collection and access system 110 may use a value stored in requester ID field 440 to decrypt the encrypted data. These particular types of values for requester ID field 440 are provided merely for purposes of example, and other types of values for requester ID field 440 may be used).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the digital twin and service personalization elements of Kaleal to include the encryption elements of Donfried in the analogous art of universal identity service avatar ecosystems.
 The motivation for doing so would have been to provide an improved method for “collecting a user's information, authenticating the user, and then forming one or more avatars that are based on, but differ from, the user's collected information” (Donfried, ¶ 12), wherein such improvements would benefit Kaleal’s method which seeks to provide an improved method for “manifesting responses to physical and physiological activity information and image data about a user using a virtual avatar presented to the user” [Donfried, ¶ 12; Kaleal ¶ 27].

	Regarding claim 12, this claim recites limitations substantially similar to those in claim 2, and is rejected for the same reasons as stated above.





Claims 3-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal in view of Aluru et al., U.S. Publication No. 2019/0266806 [hereinafter Aluru].


Regarding claim 3, Kaleal anticipates the system of claim 1…
While suggested in at least Fig. 4 and related text, Kaleal does not explicitly disclose …wherein the processing device is further configured for: determining a template model data associated with a plurality of individuals; individualizing the template model data based on personal data of the individual; and generating the digital twin data based on the individualizing, wherein the digital twin data comprises a human digital twin data
However, Aluru discloses …wherein the processing device is further configured for: determining a template model data associated with a plurality of individuals (Aluru, ¶ 105, Each of the virtual head representations 58 may be associated with a set of body types 60. As described in more detail below, body type selector application 52 may select one of the body types 60 (discloses determining a template model). One feature of the body types 60 associated with respective virtual head representations 58 is that the neck seam of the body types and the virtual head representations substantially align. Body type selector application 52 may select one of the body types 60 associated with the selected virtual head representation 58 of the virtual head representations 58);
individualizing the template model data based on personal data of the individual (Id., ¶ 111, Body type selector application 52 receives body type information of the user. For example, as described above, the user may input body type information such as height, waist, bust/chest, hip, and/or weight measurements, and/or visual body type selection (e.g., apple, pear, rectangle, etc.). These measurements may be adequate from a fit perspective for standard machine-manufactured apparel as they are designed on similar body types. In some examples, body type selector application 52 may determine these measurements from full body pictures, which can avoid the user having to enter measurements. As users are likely to wear different sizes of apparel in different pictures (e.g., loose fitting or tight fitting), body type selector application 52 may utilize multiple pictures to determine an accurate estimation of the body type);
and generating the digital twin data based on the individualizing, wherein the digital twin data comprises a human digital twin data (Id., ¶ 119, Processing circuitry 44 may render the deformed virtual head representation with a body type of body types 60 based on aligning the body type with a neck seam of the deformed virtual head representation to create a virtual representation of the user. Processing circuitry 44 may then output (e.g., via transceiver 56) graphical information based on the virtual representation of the user. Examples of the graphical information includes the 3D object formats such as in .obj, .ply, .stl, .fbx., .glts, etc.).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the digital twin and service personalization elements of Kaleal to include the template model elements of Aluru in the analogous art of virtual representation creation of a user.
The motivation for doing so would have been to provide improved “techniques of real-time rendering of virtual representations of a user, e.g., so-called avatars, that can be displayed on a personal computing device.” (Aluru, ¶ 4), wherein such improvements would benefit Kaleal’s method which seeks to provide an improved method for “manifesting responses to physical and physiological activity information and image data about a user using a virtual avatar presented to the user” [Aluru, ¶ 4; Kaleal ¶ 27].

Regarding claim 4, the combination of Kaleal and Aluru discloses the system of claim 3…
Kaleal further discloses …wherein the individualizing comprises performing at least one data transformation of the template model data, wherein the at least one data transformation comprises at least one of fitting, morphing and scaling (Kaleal, ¶ 292, Based on these determined changes, visualization component 1318 can generate a visual representation of the user that depicts how the user will look following performance of the specific diet and/or exercise regimen. In an aspect, visualization component 1318 can modify current image data of a user to account for the changes determined by analysis component 1308. For example, visualization component 1318 can generate an avatar depicting the user as the user currently appears and morph the avatar's appearance, based on the changes determined by analysis component 1308, to generate a new visual representation of the user depicting how the user will appear after performance of the diet and exercise regimen).

Regarding claim 5, the combination of Kaleal and Aluru discloses the system of claim 4…
Kaleal further discloses …wherein the personal data comprises at least one of a two- dimensional image of the individual, a three-dimensional image or scan of the individual, a motion capture data, a magnetic resonance imaging (MRI) data and a computed tomography (CT) data (Kaleal, ¶ 28, the physical and physiological information can include sensed physiological or biometric information about the user, motion data regarding movement of the user and image data corresponding to two or three dimensional image captures of the user. In an aspect, the physical and physiological information is captured via one or more biometric or motion sensors attached to the user. In another aspect, the physical and physiological activity data is captured via an image capture device (e.g., a camera, a video camera, a three-dimensional image capture device, a three-dimensional scanner, etc.). In another aspect, the physical and physiological activity data is captured via a remote sensing device employed by the user (e.g., an external medical monitoring device, a handheld sensing device, a remote, a balance pad, fitness device employed by the user, etc.)).

Regarding claim 6, the combination of Kaleal and Aluru discloses the system of claim 3…
Kaleal further discloses … further comprising: a plurality of sensors communicatively coupled to the processing device, wherein the plurality of sensors is configured to generate sensor data corresponding to a plurality of characteristics of the individual, wherein the plurality of characteristics corresponds to at least two of the at least one structure, the at least one function and the at least one behavior, wherein the processing device is further configured for: analyzing the sensor data (Id., ¶ 48, one or more sensor devices 104 can be worn or otherwise attached to the user 102 to capture the physical and physiological data and transmit the captured physical and physiological activity data to client device 106 (e.g., in real-time or substantially real-time). For example, the one or more sensor devices 104 can include biometric sensors configured to detect information regarding at least one of: heart rate (e.g., via a heart monitor device), body temperature (e.g., via a thermometer), respiration, perspiration, blood pressure, electrical activity of the heart or brain, calories burned, or body fat and body weight), (Id., ¶ 155, The raw physical data 304 can include biometric data, biochemical data movement data, and/or image data captured for the user via various sensor devices attached to the user (e.g., sensor device 104) and/or various auxiliary devices (e.g. intelligent fitness device(s) 118, visual capture device 110, sensor module 112, etc.) as the user performs a specific program, routine or activity. The context information 306 can include location information (including information about the location, such as weather, events, physical structures, etc.), time of day, and other real-time user input (e.g., input provided by the user regarding the user's thoughts, feelings, desires, etc.))
While suggested in at least Fig. 4 and related text, Kaleal does not explicitly disclose …and updating the digital twin data based on the analyzing of the sensor data
However, Aluru discloses …and updating the digital twin data based on the analyzing of the sensor data (Aluru, ¶ 79, In response to executing fashion application 26, the user may be prompted, via display 38, to take an image of himself or herself (e.g., a selfie). The user may then take the selfie, ensuring that his or her face is visible. For instance, in response to interacting with the prompts provided on display 38, lens 19 and sensor 20 capture a selfie of the user that camera processor 22 process and display 38 displays within the graphical interface generated by the execution of fashion application 26), (Id., ¶ 82, CPU 24, via execution of fashion application 26, may cause transceiver 42 to output the image (e.g., selfie image) and the user inputted body type information and/or the body image to one or more network computing devices 18 for network computing devices 18 to create a virtual representation of the user, in accordance with one or more example techniques described in this disclosure).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the digital twin and service personalization elements of Kaleal to include the digital twin updating elements of Aluru in the analogous art of virtual representation creation of a user for the same reasons as stated for claim 3.

Regarding claim 7, the combination of Kaleal and Aluru discloses the system of claim 3…
Kaleal further discloses …wherein the template model data comprises a muscular- skeleton model, a full body anatomy model and a body shape model, wherein the individualizing further comprises: generating a first unified model using the muscular-skeleton model and the full body anatomy model based on identification of shared data of bone structure and joint centers as reference, wherein the at least one data transformation comprises scaling of the first unified model (Kaleal, ¶ 57, image data for a user captured by visual capture device 110 can be analyzed to determine physical measurements metrics for the users, such as height, weight, body fat, dimension of the user's waist, hips, shoulders, biceps, etc. (discloses body shape model) As a user's body changes over time (e.g., in response to performance of an exercise or diet program), changes to physical measurement parameters of the user can be tracked, recorded, and monitored. In addition, a visual replica (e.g., a two dimensional image or three dimensional image where a three dimensional imaging device is employed) of the user as the user actually appears (e.g., standing still or during performance of a fitness routine), should appear (e.g., based on a model) or may predicatively appear in response to advancement in a fitness/diet program, can also be generated. In an aspect, an avatar that is generated and presented to the user (e.g., via rendering component 108 and/or avatar platform 114) can be modeled to replicate the user's physical appearance based on the captured image data), (Id., ¶ 64, a method is disclosed that includes receiving information about a user during performance of a physical routine, wherein the physical information includes physiological information and anatomical movement information), (Id., ¶ 270, visualization component 1318 can be configured to highlight components of the avatar's skeletal system with a specific color or flashing speed to indicate a physiological condition or disease affecting the user's skeletal system, such as osteoporosis, osteomalacia, arthritis, rickets, tendinitis, bursitis, leukemia, etc. In another example, visualization component 1318 can be configured to highlight components of the avatar's endocrine system with a specific color or flashing speed to indicate levels of various hormones in the user's body. In another example, visualization component 1318 can be configured to highlight components of the avatar's muscular system with a specific color or flashing speed to indicate a level of lactic acid or muscle fatigue experienced by a user), (Id., ¶ 271, FIG. 14 presents example representations 1402 and 1402 of an avatar that can be presented to a user in accordance with various aspects and embodiments described herein. Representation 1401 includes an avatar with various internal components of a human body represented in different colors. In an aspect, the colors of the various internal components of the avatar depicted in representation 1401 indicate that the user in a healthy state. On the contrary, representation 1402 includes the avatar with various components of the circulatory system highlighted in a dark green. In an aspect, these components of the avatar's circulatory system are depicted in dark green to signify the user is exhibiting various indicators of cardiovascular disease), (Id., ¶ 274, Visualization component 1318 can cause the one or more parts of the body of the avatar to change in size or shape based on determined physiological states/conditions affecting a user (e.g., as determined based on received biometric/biochemical data for the user). For example, visualization component 1318 can cause certain body parts of a user that are inflamed to increase in size).

    PNG
    media_image3.png
    525
    337
    media_image3.png
    Greyscale

generating a second unified model using the full body anatomy model and the body shape model based on shared data of body surface as reference, wherein the at least one data transformation comprises morphing of the second unified model (Id., ¶ 57, image data for a user captured by visual capture device 110 can be analyzed to determine physical measurements metrics for the users, such as height, weight, body fat, dimension of the user's waist, hips, shoulders, biceps, etc. (discloses body shape model) As a user's body changes over time (e.g., in response to performance of an exercise or diet program), changes to physical measurement parameters of the user can be tracked, recorded, and monitored. In addition, a visual replica (e.g., a two dimensional image or three dimensional image where a three dimensional imaging device is employed) of the user as the user actually appears (e.g., standing still or during performance of a fitness routine), should appear (e.g., based on a model) or may predicatively appear in response to advancement in a fitness/diet program, can also be generated. In an aspect, an avatar that is generated and presented to the user (e.g., via rendering component 108 and/or avatar platform 114) can be modeled to replicate the user's physical appearance based on the captured image data), (Id., ¶ 64, a method is disclosed that includes receiving information about a user during performance of a physical routine, wherein the physical information includes physiological information and anatomical movement information), (Id., ¶ 292, visualization component 1318 can generate an avatar depicting the user as the user currently appears and morph the avatar's appearance, based on the changes determined by analysis component 1308, to generate a new visual representation of the user depicting how the user will appear after performance of the diet and exercise regimen);
and generating a third unified model using the body shape model and the muscular-skeleton model based on shared data of landmarks as reference… (Id., ¶ 270, visualization component 1318 can be configured to highlight components of the avatar's skeletal system with a specific color or flashing speed to indicate a physiological condition or disease affecting the user's skeletal system, such as osteoporosis, osteomalacia, arthritis, rickets, tendinitis, bursitis, leukemia, etc. In another example, visualization component 1318 can be configured to highlight components of the avatar's endocrine system with a specific color or flashing speed to indicate levels of various hormones in the user's body. In another example, visualization component 1318 can be configured to highlight components of the avatar's muscular system with a specific color or flashing speed to indicate a level of lactic acid or muscle fatigue experienced by a user), (Id., ¶ 57, image data for a user captured by visual capture device 110 can be analyzed to determine physical measurements metrics for the users, such as height, weight, body fat, dimension of the user's waist, hips, shoulders, biceps, etc. (discloses body shape model) As a user's body changes over time (e.g., in response to performance of an exercise or diet program), changes to physical measurement parameters of the user can be tracked, recorded, and monitored. In addition, a visual replica (e.g., a two dimensional image or three dimensional image where a three dimensional imaging device is employed) of the user as the user actually appears (e.g., standing still or during performance of a fitness routine), should appear (e.g., based on a model) or may predicatively appear in response to advancement in a fitness/diet program, can also be generated. In an aspect, an avatar that is generated and presented to the user (e.g., via rendering component 108 and/or avatar platform 114) can be modeled to replicate the user's physical appearance based on the captured image data).
While suggested in at least Fig. 15 and related text, Kaleal does not explicitly disclose …wherein the at least one data transformation comprises fitting the third unified model.
However, Aluru discloses … wherein the at least one data transformation comprises fitting the third unified model (Aluru, ¶ 122, As more and more users interact with processing circuitry 44, user measurement clusters can be used to implement machine learning algorithms that keep fine-tuning the database of body types 60 based on data insights and improving the efficacy of the closets-fit algorithms (e.g., shortest Euclidean distance). For instance, the user provided measurements, from all the different users and possibly also from the national body surveys, are used as a starting point to generate initial set of body measurements. Processing circuitry 44 may use unsupervised machine learning techniques to generate representative subset of this given input set. For instance, processing circuitry may apply a k-means clustering on the input measurements. The point of clustering is to create groups of data points which are like each other within each cluster and differ from points in other clusters).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the digital twin and service personalization elements of Kaleal to include the digital twin fitting elements of Aluru in the analogous art of virtual representation creation of a user for the same reasons as stated for claim 3.

Regarding claim 8, the combination of Kaleal and Aluru discloses the system of claim 3…
Kaleal further discloses …wherein the communication device is further configured for receiving a plurality of additional data associated with the individual from a plurality of additional data sources, wherein the generating of the digital twin data is based further on the additional data (Kaleal, ¶ 32, The biochemical information can be determined and received from various sources. In an aspect, the biochemical information is determined via testing analytes present in a user's blood, saliva, urine, tear fluid, sweat, or other suitable biological substance. In other aspects, the biochemical information is determined via sensors configured to detect electrical responses (e.g., a defibrillator) of the body or via spectroscopic analysis devices. The biochemical information can be received as input from a user, a medical professional, directly from laboratory systems, or directly from a biosensing device. In some aspects, the biosensing device is worn by the user (e.g., externally or an as implanted device) and be configured to regularly provide biochemical information about the user (e.g., in real time)), (Id., ¶ 68, Avatar guidance system 200 can include avatar guidance platform 202, input 234, rendering component 236 and one or more remote sources/systems 238).

Regarding claim 9, the combination of Kaleal and Aluru discloses the system of claim 5…
Kaleal further discloses … wherein the template model data comprises a muscular- skeleton model, a full body anatomy model and a body shape model, wherein the individualizing comprises: performing at least one of: reconstructing the body shape model from the two-dimensional image using deep learning… (Kaleal, ¶ 57, image data for a user captured by visual capture device 110 can be analyzed to determine physical measurements metrics for the users, such as height, weight, body fat, dimension of the user's waist, hips, shoulders, biceps, etc. (discloses body shape model) As a user's body changes over time (e.g., in response to performance of an exercise or diet program), changes to physical measurement parameters of the user can be tracked, recorded, and monitored. In addition, a visual replica (e.g., a two dimensional image or three dimensional image where a three dimensional imaging device is employed) of the user as the user actually appears (e.g., standing still or during performance of a fitness routine), should appear (e.g., based on a model) or may predicatively appear in response to advancement in a fitness/diet program, can also be generated. In an aspect, an avatar that is generated and presented to the user (e.g., via rendering component 108 and/or avatar platform 114) can be modeled to replicate the user's physical appearance based on the captured image data), (Id., ¶ 64, a method is disclosed that includes receiving information about a user during performance of a physical routine, wherein the physical information includes physiological information and anatomical movement information), (Id., ¶ 270, visualization component 1318 can be configured to highlight components of the avatar's skeletal system with a specific color or flashing speed to indicate a physiological condition or disease affecting the user's skeletal system, such as osteoporosis, osteomalacia, arthritis, rickets, tendinitis, bursitis, leukemia, etc. In another example, visualization component 1318 can be configured to highlight components of the avatar's endocrine system with a specific color or flashing speed to indicate levels of various hormones in the user's body. In another example, visualization component 1318 can be configured to highlight components of the avatar's muscular system with a specific color or flashing speed to indicate a level of lactic acid or muscle fatigue experienced by a user), (Id., ¶ 271, FIG. 14 presents example representations 1402 and 1402 of an avatar that can be presented to a user in accordance with various aspects and embodiments described herein. Representation 1401 includes an avatar with various internal components of a human body represented in different colors. In an aspect, the colors of the various internal components of the avatar depicted in representation 1401 indicate that the user in a healthy state. On the contrary, representation 1402 includes the avatar with various components of the circulatory system highlighted in a dark green. In an aspect, these components of the avatar's circulatory system are depicted in dark green to signify the user is exhibiting various indicators of cardiovascular disease), (Id., ¶ 274, Visualization component 1318 can cause the one or more parts of the body of the avatar to change in size or shape based on determined physiological states/conditions affecting a user (e.g., as determined based on received biometric/biochemical data for the user). For example, visualization component 1318 can cause certain body parts of a user that are inflamed to increase in size);
and deriving each of the muscular-skeleton model and the full body anatomy model based on the body shape model (Id., ¶ 267, avatar visualization component 1318 can highlight the one or more body parts, including but not limited to: organs, muscles, tissues, bones, ligaments, veins, etc., associated with a particular human body system to reflect a current health state of the human body system. The health state of the respective body systems can be determined based on in part on the levels of various biomarkers associated with proper and optimal health functioning of the respective body systems. In an aspect, the health state can identify varying levels of health (e.g., extremely unhealthy vs. extremely healthy and varying degrees therebetween) of the body system or a type of disease or condition effecting the body system).
While suggested in at least Fig. 4 and related text, Kaleal does not explicitly disclose …and reconstructing the body shape model by fitting a template body shape model with the three-dimensional image or scan
However, Aluru discloses …and reconstructing the body shape model by fitting a template body shape model with the three-dimensional image or scan (Aluru, ¶ 122, As more and more users interact with processing circuitry 44, user measurement clusters can be used to implement machine learning algorithms that keep fine-tuning the database of body types 60 based on data insights and improving the efficacy of the closets-fit algorithms (e.g., shortest Euclidean distance). For instance, the user provided measurements, from all the different users and possibly also from the national body surveys, are used as a starting point to generate initial set of body measurements. Processing circuitry 44 may use unsupervised machine learning techniques to generate representative subset of this given input set. For instance, processing circuitry may apply a k-means clustering on the input measurements. The point of clustering is to create groups of data points which are like each other within each cluster and differ from points in other clusters), (Id., ¶ 37, the user may retrieve a previously stored image. For example, the user may either take a picture using his or her camera or use an already existing picture which has a frontal snapshot of the user's face. This can either be a 2D image, taken from a regular camera on mobile, desktop, etc., or a 3D depth image, taken from a 3D depth sensing camera), (Id., ¶ 38, The user may upload the image of the face of the user to one or more network computing devices 18 for further processing. In addition, the user may upload body type information, or upload images that show the body to one or more network computing devices 18 for further processing. One or more network computing devices 18 may generate a virtual representation of the user based on the image and the body type information. For example, network computing devices 18 may provide responsive real-time cloud services that can, on a responsive real-time basis, generate custom 3D virtual representations (e.g., avatars) using a 2D frontal face selfie or using a 3D depth camera image of the frontal face along with a few body measurements or full body pictures which can be used to programmatically approximate user body measurements provided by the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the digital twin and service personalization elements of Kaleal to include the digital twin fitting elements of Aluru in the analogous art of virtual representation creation of a user for the same reasons as stated for claim 3.

	Regarding claims 13-19, these claims recite limitations substantially similar to those in claims 3-9, respectively, and are rejected for the same reasons as stated above.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal in view of Aluru and in further view of Santhanam et al., U.S. Publication No. 2016/0247312 [hereinafter Santhanam].

Regarding claim 10, the combination of Kaleal and Aluru discloses the system of claim 5…
Kaleal further discloses … wherein the template model data comprises a muscular- skeleton model, a full body anatomy model and a body shape model, wherein the individualizing comprises… Kaleal, ¶ 57, image data for a user captured by visual capture device 110 can be analyzed to determine physical measurements metrics for the users, such as height, weight, body fat, dimension of the user's waist, hips, shoulders, biceps, etc. (discloses body shape model) As a user's body changes over time (e.g., in response to performance of an exercise or diet program), changes to physical measurement parameters of the user can be tracked, recorded, and monitored. In addition, a visual replica (e.g., a two dimensional image or three dimensional image where a three dimensional imaging device is employed) of the user as the user actually appears (e.g., standing still or during performance of a fitness routine), should appear (e.g., based on a model) or may predicatively appear in response to advancement in a fitness/diet program, can also be generated. In an aspect, an avatar that is generated and presented to the user (e.g., via rendering component 108 and/or avatar platform 114) can be modeled to replicate the user's physical appearance based on the captured image data), (Id., ¶ 64, a method is disclosed that includes receiving information about a user during performance of a physical routine, wherein the physical information includes physiological information and anatomical movement information), (Id., ¶ 270, visualization component 1318 can be configured to highlight components of the avatar's skeletal system with a specific color or flashing speed to indicate a physiological condition or disease affecting the user's skeletal system, such as osteoporosis, osteomalacia, arthritis, rickets, tendinitis, bursitis, leukemia, etc. In another example, visualization component 1318 can be configured to highlight components of the avatar's endocrine system with a specific color or flashing speed to indicate levels of various hormones in the user's body. In another example, visualization component 1318 can be configured to highlight components of the avatar's muscular system with a specific color or flashing speed to indicate a level of lactic acid or muscle fatigue experienced by a user), (Id., ¶ 271, FIG. 14 presents example representations 1402 and 1402 of an avatar that can be presented to a user in accordance with various aspects and embodiments described herein. Representation 1401 includes an avatar with various internal components of a human body represented in different colors. In an aspect, the colors of the various internal components of the avatar depicted in representation 1401 indicate that the user in a healthy state. On the contrary, representation 1402 includes the avatar with various components of the circulatory system highlighted in a dark green. In an aspect, these components of the avatar's circulatory system are depicted in dark green to signify the user is exhibiting various indicators of cardiovascular disease), (Id., ¶ 274, Visualization component 1318 can cause the one or more parts of the body of the avatar to change in size or shape based on determined physiological states/conditions affecting a user (e.g., as determined based on received biometric/biochemical data for the user). For example, visualization component 1318 can cause certain body parts of a user that are inflamed to increase in size);
and deriving each of the body shape model and the muscular-skeleton model based on the full body anatomy model (Id., ¶ 267, avatar visualization component 1318 can highlight the one or more body parts, including but not limited to: organs, muscles, tissues, bones, ligaments, veins, etc., associated with a particular human body system to reflect a current health state of the human body system. The health state of the respective body systems can be determined based on in part on the levels of various biomarkers associated with proper and optimal health functioning of the respective body systems. In an aspect, the health state can identify varying levels of health (e.g., extremely unhealthy vs. extremely healthy and varying degrees therebetween) of the body system or a type of disease or condition effecting the body system).
While suggested in at least Fig. 4 and related text of Kaleal, the combination of Kaleal and Aluru  does not explicitly disclose …reconstructing the full body anatomy model by fitting a template model with the CT data;
However, Santhanam discloses  …reconstructing the full body anatomy model by fitting a template model with the CT data (Santhanam, ¶ 43, FIG. 21A through FIG. 21C illustrate the correlation of model generated data sets with induced soft tissue deformation from posture changes with clinically observed deformation. FIG. 21A shows the baseline correlation between the planning CT used to generate the biomechanical model and the target CT used as the deformation endpoint. FIG. 21B shows the correlation after applying posture changes to the model to match the weekly CT. FIG. 21C shows the correlation after the inclusion of tumor regression to the model).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the digital twin and service personalization elements of Kaleal and the digital twin fitting elements of Aluru to include the CT scan elements of Santhanam in the analogous art of physics based high resolution models.
The motivation for doing so would have been to create an improved “biomechanical model for generating ground-truth deformations that can be used for validating both image registration and adaptive RT frameworks” (Santhanam, ¶ 11), wherein such improvements would benefit Aluru’s method which seeks to provide improved “techniques of real-time rendering of virtual representations of a user, e.g., so-called avatars, that can be displayed on a personal computing device.” (Aluru, ¶ 4), and wherein such improvements would further benefit Kaleal’s method which seeks to provide an improved method for “manifesting responses to physical and physiological activity information and image data about a user using a virtual avatar presented to the user” [Santhanam, ¶ 11; Aluru, ¶ 4; Kaleal ¶ 27].

	Regarding claim 20, this claim recites limitations substantially similar to those in claim 10, and is rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wedig et al., U.S. Publication No. 2019/0362529 discloses skeletal systems for animating virtual avatars.
Comer, U.S. Publication No. 2019/0340803 discloses using three-dimensional scans of a physical subject to determine positions and/or orientations of skeletal joints in the rigging for a virtual character.
Winold et al., U.S. Publication No. 2022/0035443 discloses systems and methods for generating complementary data for visual display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624